NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      APR 15 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 EDIBERTO ALVAREZ-LOPEZ, AKA                       No. 08-73168
 Edilberto Cornelio Alvarez-Lopez,
                                                   Agency No. A098-389-712
              Petitioner,

    v.                                             MEMORANDUM*

 ERIC H. HOLDER, Jr., Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

         Ediberto Alvarez-Lopez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the IJ’s factual findings, Wakkary v. Holder, 558 F.3d 1049,

1056 (9th Cir. 2009), and we review de novo claims of due process violations,

Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). We deny the petition for

review.

      Substantial evidence supports the IJ’s finding that Alvarez-Lopez’s past

experiences in Guatemala with gang members did not rise to the level of

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003) (record

did not compel finding of past persecution); see also Prasad v. INS, 47 F.3d 336,

340 (9th Cir. 1995) (“Although a reasonable factfinder could have found [these

incidents constituted] past persecution, we do not believe that a factfinder would be

compelled to do so.”) Substantial evidence also supports the IJ’s finding that

Alvarez-Lopez failed to demonstrate a well-founded fear of future persecution.

See Nagoulko, 333 F.3d at 1018 (fear of future harm is too speculative). In light

of these conclusions, we reject Alvarez-Lopez’s due process contention regarding

his political opinion. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring prejudice to prevail on a due process challenge). Thus, Alvarez-

Lopez’s asylum claim fails.

                                          2                                   08-73168
      Because Alvarez-Lopez’s failed to establish eligibility for asylum, his

withholding of removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d

1182, 1190 (9th Cir. 2006).

      Finally, Alvarez-Lopez does not make any specific arguments challenging

the IJ’s denial of his CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not supported by argument are deemed

abandoned).

      PETITION FOR REVIEW DENIED.




                                         3                                  08-73168